Title: From George Washington to Brigadier General Charles Scott, 27 July 1779
From: Washington, George
To: Scott, Charles


        
          Dr Sir,
          Hd Qrs [West Point] 27th July 1779.
        
        I have duly received your favour of the 29th. I can only still lament the difficulties and delays you encounter and wish them at an end—The troops with you could they have arrived in time would have been a most valuable reinforcement to the Southern army and the want of them may be attended with very disagreeable consequences. Charles Town seems to be in a most critical situation and its fate suspended on a ballance which a small weight in either scale will be sufficient to turn. General Lincoln has but a small force and that chiefly composed of militia whose time of service for the principal part expires early in August—The prospects of their being replaced are rather unpromising; and when the period arrives, it may be a very fatal one to the State of South Carolina. Of your exertions I have no doubt.
        The aversion of the men to the Southern service is a disagreeable circumstance; The examples necessary to check the spirit of desertion ought to be made. You have full power under a resolve of Congress of the 14th of April last to appoint General-courts Martial and to have the sentences executed—I inclose you an extract.
        Doctor Cockran informs me that Doctors Clemens and King were sent early in June to join your command. They no doubt have arrived long since—I have requested further measures to be taken to provide you with one or two more; but you may possibly obtain the number you want from Doctor Richman Deputy director in Virginia, whose duty it is to furnish you.
        You may accept the resignations of such officers as are determined to leave the service; but it were to be wished all the good ones could be induced to continue—You will require the usual certificates and transmit them to Head Quarters, with a list of the resignations. I am with great regard Dr Sir Your most Obed. ser.
      